IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                  :    NO. 516
MAGISTERIAL DISTRICTS WITHIN                   :
THE 12th JUDICIAL DISTRICT OF                       MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                            :
PENNSYLVANIA                                   :


                                           ORDER


PER CURIAM


       AND NOW, this 13th day of October 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 12th Judicial District (Dauphin County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the elimination of Magisterial District 12-3-02, within Dauphin

County, to be effective January 1, 2024, is granted; and that the Petition, which provides

for the realignment of Magisterial Districts 12-3-01 and 12-3-05, within Dauphin County,

to be effective January 1, 2024, is granted; and that the Petition, which provides for the

reestablishment of all remaining Magisterial Districts as they currently exist, to be effective

immediately, is granted.


       Said Magisterial Districts shall be as follows:


 Magisterial District 12-1-01                            Penbrook Borough
 Magisterial District Judge Marian Urrutia               Susquehanna Township

 Magisterial District 12-1-02                            City of Harrisburg (Wards 5, 6, 10-
 Magisterial District Judge Barbara Pianka               1, 10-3, 11, 12, 14)

 Magisterial District 12-1-04                            City of Harrisburg (Wards 3, 4, 8,
 Magisterial District Judge David F. O’Leary             9-1)
Magisterial District 12-1-05                     City of Harrisburg (Wards 9-2, 9-3,
Magisterial District Judge Hanif L. Johnson      9-4, 9-5, 13)

Magisterial District 12-1-06                     Lower Paxton Township (Precincts
Magisterial District Judge Joseph S. Lindsey     1, 3, 5, 6, 8, 10, 13, 14, 15, 17, 18,
                                                 22, 23, 26, 27)

Magisterial District 12-2-01                     Lower Swatara Township
Magisterial District Judge Michael J. Smith      Paxtang Borough
                                                 Swatara Township (Wards 2, 4, 5,
                                                 6, 7, 8, 9)

Magisterial District 12-2-02                     Highspire Borough
Magisterial District Judge Kenneth A. Lenker     Steelton Borough
                                                 Swatara Township (Wards 1, 3)

Magisterial District 12-2-03                     Conewago Township
Magisterial District Judge David H. Judy         Londonderry Township
                                                 Middletown Borough
                                                 Royalton Borough
Magisterial District 12-2-04                     City of Harrisburg (Wards 7, 10-2,
Magisterial District Judge Sonya M. McKnight     10-4, 15)

Magisterial District 12-2-05                     City of Harrisburg (Wards 1, 2-1,
Magisterial District Judge Paul T. Zozos         2-2)

Magisterial District 12-3-01                   Berrysburg Borough
Magisterial District Judge Rebecca Jo Margerum Elizabethville Borough
                                               Gratz Borough
                                               Halifax Borough
                                               Halifax Township
                                               Jackson Township
                                               Jefferson Township
                                               Lykens Borough
                                               Lykens Township
                                               Mifflin Township
                                               Millersburg Borough
                                               Pillow Borough
                                               Reed Township
                                               Rush Township
                                               Upper Paxton Township
                                               Washington Township
                                               Wayne Township
                                               Wiconisco Township


                                           -2-
                                                 Williams Township
                                                 Williamstown Borough



Magisterial District 12-3-03                     Lower Paxton Township (Precincts
Magisterial District Judge William C. Wenner     2, 4, 7, 9, 11, 12, 16, 19, 20, 21,
                                                 24, 25)

Magisterial District 12-3-04                     Derry Township
Magisterial District Judge Dominic A. Pelino     Hummelstown Borough

Magisterial District 12-3-05                     Dauphin Borough
Magisterial District Judge Dale E. Klein         East Hanover Township
                                                 Middle Paxton Towship
                                                 South Hanover Township
                                                 West Hanover Township




                                           -3-